         Case 2:20-cv-05312-CMR Document 24 Filed 03/29/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILMINGTON TRUST, NATIONAL                       )
ASSOCIATION, LLC,                                )
                                                 )
                  Plaintiff,                     )
                                                 )
                  v.                             ) CIVIL ACTION NO.: 20-5312
                                                 )
SHREE SAI SIDDHI KING OF PRUSSIA,                )
                                                 )
                  Defendant.                     )
                                                 )


                                ENTRY OF APPEARANCE

TO THE CLERK:

       Please enter my appearance in the above-captioned matter as counsel of record for

Plaintiff Wilmington Trust, National Association, LLC.


                                                   Respectfully,



                                                   /s/ Michael R. McDonald
                                                   Michael R. McDonald (PA 326873)
                                                   mcdonaldm@ballardspahr.com
                                                   BALLARD SPAHR LLP
                                                   1735 Market Street, 51st Floor
                                                   Philadelphia, PA 19103-7599
                                                   Telephone: 215.864.8425
                                                   Facsimile: 215.864.8900

                                                   Attorney for Plaintiff Wilmington Trust,
                                                   National Association, LLC
Dated: March 29, 2021
